MEMORANDUM **
This is a petition for review from an order by the Board of Immigration Appeals affirming the Immigration Judge’s denial of petitioners’ application for cancellation of removal. We have reviewed the record and petitioners’ filings in this court.
*743This petition for review is appropriate for summary disposition under Ninth Circuit Rule 3-6 because petitioners did not prove they had been “physically present in the United States for a continuous period of not less than 10 years immediately preceding the date of such application” as required for cancellation of removal. See 8 U.S.C. § 1229b(b). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) and the tolling of the voluntary departure period shall continue in effect until issuance of the mandate. Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004) (order); Desta v. Ashcroft, 365 F.3d 741 (9th Cir. 2004).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.